Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 19,1981, which affirmed an order of the State Division of Human Rights finding no probable cause to believe that respondent Seatrain Shipbuilders Corporation was guilty of an unlawful discriminatory practice based upon complainant’s race, or color. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was supported by substantial evidence. Hopkins, J. P., Rabin, Cohalan and O’Connor, JJ., concur.